DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the grid is an assembly of string strands glued on/under weave strands constituting junction points.”  The claim is not clear, because as the claim currently reads the weave strands constitute junction points.  The Examiner notes the claim was considered for examination purposes as reciting the string strands and the weave strands form junction points.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bess et al. (US 2015/0024159 A1) (“Bess”), in view of Rusek et al. (US 6715249 B2) (“Rusek”).
With respect to claim 1, Bess discloses a self-adhesive water vapor permeable membrane (abstr.), comprising a water vapor permeable support – element 12 – and a pressure sensitive adhesive layer – element 14 – which is water permeable and integral with the lower face of the support (0019, 0021, Fig. 2), wherein the adhesive layer comprises air bubbles (0009, 0026).  The recitation “air bubbles… which favor the penetration and diffusion of the water vapor molecules” has been interpreted as a recitation of intended use.  Bess discloses that the air bubbles allow vapor transmission through the adhesive (0010), thus it would be obvious to one of ordinary skill in the art that the air bubbles in the adhesive of Bess are capable to perform as intended.
Bess is silent with respect to a grid included partially or totally in the adhesive layer, as recited in the claim.
Rusek discloses insulating sheathing (abstr.) comprising a grid – element 12 - which is an assembly of string strands glued on/under weave strands, the string strands and weave strands forming junction points and creating specific protrusions in relief on one single side – the string strands and weave strands have been interpreted as being glued as they are coated with a binder (col. 2, lines 17-26, col. 5, lines 57-65, col. 7, lines 2-6, 16-22, Figs. 2, 3, 5).  The openings of the grid receive an adhesive for attaching the sheathing to another structure, the grid providing a structural enhancement for the sheathing (col. 2, lines 17-26).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a grid of Rusek within the adhesive layer of Bess to reinforce the adhesive layer.  Regarding the air bubbles being confined between the openings of the meshes of the grid, it would have been obvious to one of ordinary skill in the art that in the membrane of Bess and Rusek, wherein the air bubbles are present in the adhesive layer, the air bubbles would be confined between the meshes of the grid.
Regarding claim 2, Bess and Rusek teach the membrane of claim 1.  The grid of Rusek receives the adhesive (col. 2, lines 24-26), the adhesive layer having a thickness greater than the thickness of the grid (col. 3, lines 20-32, Fig. 5).
As to claim 3, Bess and Rusek teach the membrane of claim 1.  Bess discloses the thickness of the adhesive of from 76.2 µm to 127 µm (0035), thus, since the grid of Rusek is imbedded in the adhesive, it would have been obvious to one of ordinary skill in the art that the grid of Rusek would have a thickness within the claimed range.
With respect to claims 6 and 7, Bess and Rusek teach the membrane of claim 1.  Rusek discloses the strands formed of a thermoplastic polymer such as PET (col. 5, lines 66-67, col. 6, line 1).
Regarding claim 8, Bess and Rusek teach the membrane of claim 1.  Rusek discloses the strands comprising glass fibers (col. 5, lines 57-67, col. 6, line 1).
As to claims 9 and 10, Bess and Rusek teach the membrane of claim 8.  Rusek discloses the glass fibers of the weave strands and the string strands being impregnated with a thermoplastic polymer such as polyvinyl acetate – the coated fibers were interpreted as impregnated fibers as the coating holds the strands in the proper orientation (col. 7, lines 17-25).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bess, in view of Rusek, and further in view of Weiss (US 3877959).
With respect to claim 4, Bess and Rusek teach the membrane of claim 1.  Weiss discloses a tape comprising a layer of a pressure sensitive adhesive comprising a fiber glass screen material reinforcing the adhesive layer (col. 6, lines 48-57, col. 7, lines 9-17 Fig. 5), wherein the screen material is 1/8 inch mesh (col. 6, lines 54-57), which is 3.175 mm, the screen material interpreted as corresponding to the grid of Rusek, thus, it would have been obvious to one of ordinary skill in the art that in the screen of Weiss the number of stands per centimeter is within the claimed range.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the grid of Rusek having a string and weave construction having about 3 strands per centimeter as disclosed in Weiss as such construction is known in the art of structures reinforcing adhesive structural materials.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bess, in view of Rusek, and further in view of Hähnel et al. (US 2018/0112109 A1) (“Hähnel”).
Regarding claim 5, Bess and Rusek teach the membrane of claim 1, but are silent with respect of a dtex of the strands as recited in the claim.  Hähnel discloses an adhesive tape comprising an adhesive layer comprising a scrim or a woven material comprising fibers, wherein the strands of the material have a dtex of from 80 to 2200, the fibers being glass fibers (abstr., 0018, 0037, 0039, 0043).  The range of dtex overlaps the range recited in claim 5; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the strands of the grid of the membrane according to Bess and Rusek having dtex as disclosed in Hähnel, as such dtex is known in the art of adhesive tapes corresponding to the membrane of the instant invention.



Response to Arguments
Applicant’s arguments and the Declaration under 37 CFR 1.132 filed on Nov. 28, 2022 have been fully considered.
In view of the recent amendment 35 USC 112(b) rejections of the last Office Action have been withdrawn.
The Examiner appreciates the discussion with respect to the grid of the instant invention provided in the Declaration.
In view of amendment of claim 1, a new reference, Rusek, is cited in the present Office Action, the reference disclosing a grid as recited in claim 1, as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783